Citation Nr: 1329625	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depression, bipolar disorder, and a mood disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied a 
claim of entitlement to service connection for PTSD.  A 
Notice of Disagreement was received in September 2005; a 
Statement of the Case was issued in January 2006; and a VA 
Form 9 was submitted in January 2006.  

The Board remanded this matter in January 2009 and October 
2010 for further development of the issues.  Most recently, 
in September 2012, the Board denied the issue of entitlement 
to service connection for PTSD, and remanded the issue of 
entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depression, bipolar disorder, and a mood disorder.  
Thereafter, the Veteran appealed the Board's decision (i.e., 
the denial of PTSD) to the Court of Appeals for Veterans 
Claims (Court), and by a February 2013 Order, the Court 
remanded the matter for compliance consistent with a January 
2013 joint motion for remand (JMR).

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

PTSD

The Veteran contends developed an acquired psychiatric 
disorder, to include PTSD, in-service.  His claimed 
stressors include the following: (1) witnessing the death of 
a fellow soldier by overdose; (2) involvement in a race 
riot; and (3) witnessing the death of a fellow soldier who 
was run over by a tank.  To date, despite VA's numerous 
attempts verify the aforementioned incidents, the stressors 
remain unverified.  

The Veteran was afforded VA psychological examination in 
April 2011.  At that time, the VA examiner found that he did 
not meet the DSM-IV criterion for PTSD; the examiner 
explained that while the Veteran reported re-experiencing 
his trauma in the form of nightmares, the nature, scope, and 
severity of his reported symptoms of avoidance and 
hyperarousal failed to meet the clinical threshold required 
for a diagnosis of PTSD.  The examiner did not otherwise 
discuss, or attempt to reconcile the various PTSD diagnoses 
shown throughout the record. See, e.g., October 2003, May 
2004, September 2004, December 2004, May 2005, September 
2005, and April 2006 VA Treatment Records.  The VA examiner 
instead found that the Veteran met the DSM-IV criterion for 
polysubstance abuse.  

The Board subsequently denied the Veteran's claim for PTSD 
based, in part, on the April 2011 examination findings which 
found that that the Veteran did not have a DSM-IV conforming 
PTSD diagnosis. See September 2012 Board Decision/Remand. 

In the February 2013 Order, the Court vacated and remanded 
the Board's decision, finding that the Board did not comply 
with 38 C.F.R. § 4.125, which requires the rating agency to 
return a report to an examiner to substantiate a diagnosis 
that does not conform to the DSM-IV.  As such, on remand, 
the Veteran shall be afforded an additional VA psychiatric 
examination.  The examiner must assess all current 
psychiatric disorders, to include but not limited to PTSD, 
depression, bipolar disorder, mood disorder and/or any other 
diagnosed disorder, in conformance with the DSM-IV, and 
determine the etiology thereof.  

Additionally, one of the Veteran's claimed stressors 
involves witnessing a fellow soldier die of a drug overdose 
in September or October 1973 at Fort Hood. See September 
2005 Notice of Disagreement.  Pursuant to the Board's 
previous remands, the RO was directed to verify the 
Veteran's reported stressor(s), to include by the Joint 
Services Records Research Center (JSRRC).  A March 2011 
Formal Finding found that there was insufficient information 
to send to the JSRRC; this finding was made after a February 
2011 PIES inquiry, which specifically requested morning 
reports from the Veteran's unit, dated from November 1974 to 
December 1974.  Again, the Veteran expressly reported that 
the overdose incident took place in September 1973 or 
October 1973, not 1974.  As the stressor inquiry was based 
upon an inaccurate search request date, it is necessary to 
remand the claim in order for the RO to conduct additional 
searches pertaining to "Anderson" or "Andy" or "J.A.," who 
was assigned to Company A, 1st Battalion, 41st Infantry, 
Second Armored Division at Fort Hood, from September 1973 to 
October 1973.  

An Acquired Psychiatric Disorder, Other Than PTSD

The Veteran has also been variously diagnosed with major 
depression, bipolar disorder, and mood disorder.  

As noted above, the Veteran was afforded a VA examination in 
April 2011 to determine if he had PTSD or any other acquired 
psychiatric disorders due to service.  Although the April 
2011 VA examiner addressed the question of whether the 
Veteran had PTSD due to service, he did not directly address 
whether the Veteran had any other psychiatric disorders due 
to service.  Accordingly, in September 2012, the Board 
remanded the claim for a clarifying opinion with regard to 
the other prior diagnosed disorders of major depression, 
bipolar disorder, and mood disorder.  

The requested addendum opinion was obtained in November 
2012; the examiner again concluded that the Veteran did not 
meet the DSM-IV criterion for PTSD.  With respect to other 
psychiatric conditions (including, but not limited to 
depression, and/or bipolar), the examiner stated that while 
there was documentation of a history of these disorders, 
"the diagnostic algorithm required to offer a formal DSM-IV 
diagnosis requires that consideration of an underlying 
medical condition and/or effect of substances (including 
alcohol and/or other illicit substance) must be "ruled out" 
as potential and/or likely causes for such symptoms before 
an Axis I psychiatric diagnosis can be offered."  The 
examiner went on to state that, in light of the Veteran's 
substance abuse (with documented onset prior to service), 
the effects of the Veteran's history of substance use cannot 
be "ruled out" as contributors to the Veteran's reported 
psychiatric symptoms, including mood instability.  The 
examiner also noted that the Veteran had demonstrated 
"cluster personality traits," and that his psychological 
symptoms "may be associated with his personality dynamics 
rather than another independent Axis I DSM-IV diagnosis."  

The examiner opined that there was insufficient evidence at 
the present time to warrant a formal DSM-IV diagnosis for 
any other Axis I diagnosis since consideration of his 
substance use and characterological difficulties cannot be 
ruled out as potential contributors to his reported symptoms 
of psychiatric distress.  The examiner then stated that it 
was "less likely than not that the Veteran currently meets 
DSM-IV criteria for any other Axis I diagnosis (including, 
but not limited to: depression, bipolar, and/or PTSD).  
Should the Veteran demonstrate a period of documented 
continuous sobriety (denied as at least 6 consecutive months 
of full sobriety, without any relapses), further clarity 
concerning the Veteran's psychiatric presentation may be 
obtained as such conditions would offer a better opportunity 
to "rule out" the impact of the Veteran's substance use on 
his psychiatric presentation." (Emphasis added).  

In response to the July 2013 supplemental statement of the 
case, the Veteran (through his accredited representative) 
submitted a statement attesting to the fact that he "has now 
had nine months of continuous sobriety."  Therefore, he 
requested that a new VA psychiatric examination be conducted 
in light of the November 2012 VA examiner's comments (noted 
immediately above).  As the Veteran's claim is already being 
remanded herein with respect to his PTSD claim, and further 
considering the Veteran's July 2013 statement regarding 9 
months of continuous sobriety since the last VA examination, 
the Board finds that the Veteran should be afforded a new VA 
psychological examination upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical record not 
already associated with the claims file, 
including records from October 2012 to the 
present. 

2. Send, along with a copy of this Remand, 
a description of the Veteran's account of 
his in-service stressor pertaining to a 
fellow soldier's drug overdose and 
resulting death at Fort Hood, and all 
associated documents to the JSRRC, or any 
other appropriate agency for verification. 

Again, the Veteran's alleged stressor was 
he was assigned to Company A, 1st 
Battalion, 41st Infantry, Second Armored 
Division, at Fort Hood, and witnessed 
another soldier ("Anderson" or "Andy" or 
"J.A.") in his unit overdose from drugs 
and die, in September 1973 or October 
1973.  

If the records are unavailable and further 
attempts to obtain the records would be 
futile, the claims file should be so 
annotated and the Veteran notified of 
such.

3. After completing the above development 
to the extent possible, schedule the 
Veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any acquired psychiatric disorder 
diagnosed, to include both PTSD and non-
PTSD disabilities (i.e., depression, 
bipolar and mood disorders).  

If feasible, schedule the examination with 
the VA psychologist who conducted the 
initial psychiatric assessments of the 
Veteran in April 2011 and November 2012, 
at the West Haven VA Medical Center.  If 
that psychologist is unavailable, the RO 
must document her unavailability, and 
schedule the Veteran with a similarly 
qualified psychiatrist/psychologist.  

The claims file must be reviewed in 
conjunction with the examination and the 
examiner's report should note that review.  
All testing deemed necessary, if any, must 
be conducted and results reported in 
detail.  The VA examiner's opinion should: 

a) Diagnose all current psychiatric 
disabilities and provide a full multi-
axial diagnosis pursuant to the Diagnostic 
and Statistic Manual of Mental Disorders, 
Fourth Edition (DSM-IV).

b) Specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to DSM-IV.  

c) If a diagnosis of PTSD is warranted, 
indicate the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based.

d) Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disorder, including 
PTSD, depression, bipolar, and/or mood 
disorder, was caused or aggravated by the 
Veteran's reported in-service stressors or 
any other aspect of his military service. 

Please provide the reasons behind all 
opinions expressed. The examiner is 
reminded that the term "as likely as not" 
does not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
proposition as it is to find against it.

e) For purposes of the opinion being 
sought, the examiner should specifically 
consider the following:

* VA medical records, private medical 
records, and statements of record 
pertaining to psychiatric problems over 
the years, including prior diagnoses of 
major depressive disorder (in a February 
1999 private medical record), bipolar 
disorder (in an August 2007 VA medical 
record) and a mood disorder (in a December 
2004 private medical record),

* VA medical records documenting prior 
PTSD (some Axis I) diagnoses (in October 
2003, May 2004, September 2004, December 
2004, May 2005, September 2005, February 
2006, and April 2006).  

* Service connection cannot be awarded for 
personality disorders or drug and alcohol 
abuse.  Personality disorders are not 
diseases or injuries within the meaning of 
applicable legislation providing VA 
compensation benefits. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2012).

f) A complete explanation must be given 
for all opinions and conclusions 
expressed.  The examiner is directed to 
reconcile his or her opinions with any on 
file that may conflict. 

4. When the development requested has been 
completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the Veteran shall 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


